                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

TENLEY MCLAUGHLIN GOOD,

                          Plaintiff,                             Case No. 1:18-cv-11260
        v.                                                       Hon. Thomas L. Ludington

BIOLIFE PLASMA SERVICES, L.P., et al.,

                    Defendants.
_______________________________________/

       ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE AND STRIKING
          DEFENDANT’S SECOND MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court pursuant to Plaintiff Tenley McLaughlin Good’s Motion to

Strike Defendants’ Motion for Summary Judgment. ECF No. 118. For the reasons set forth below,

Plaintiff’s Motion to Strike will be granted, and Defendants’ Motion for Summary Judgment will

be struck for failure to comply with Local Rule 7.1(b)(2).

                                                    I.

        On March 23, 2018, Plaintiff Tenley McLaughlin Good filed a complaint in Isabella

County Circuit Court alleging medical malpractice and negligence by Defendants BioLife Plasma

Services, L.P. and its parent company Shire Pharmaceuticals a/k/a Shire US, Inc. ECF No. 1 at

PageID.11–12. The Complaint arises from an October 8, 2015 incident where Plaintiff lost

consciousness while giving a capillary sample at Defendants’ facility and was injured. 1

Defendants removed the case to federal court based on diversity jurisdiction on April 20, 2018. Id.

at PageID.2. The parties submitted a joint stipulation dismissing Plaintiff’s medical malpractice

claim on August 20, 2019. ECF No. 35.



1
  The factual background of this case is discussed at length in this Court’s order dated February 13, 2020.
See ECF No. 91 at PageID.8873–79.
       On August 14, 2019, Defendants filed a joint motion for summary judgment. ECF No. 32.

On August 23, 2019, Plaintiff filed an amended motion for partial summary judgment. ECF No.

37. Timely response and reply briefs were filed. ECF Nos. 46, 49, 52, 53. On December 20, 2019,

Defendants’ Motion for Summary Judgment was denied in part as to their premises liability and

assumption of the risk defenses. ECF No. 75. Supplemental briefing was directed on the elements

of a general Michigan negligence claim and the application of Michigan comparative negligence

law. Id. Supplemental briefing and responses were filed. ECF Nos. 76, 77, 78, 79, 80, 81.

       On February 13, 2020, this Court issued an opinion and order granting Defendants’ Motion

for Summary Judgment, denying Plaintiff’s Motion for Partial Summary Judgment, and denying

all remaining motions as moot. ECF No. 91. On March 11, 2020, Plaintiff filed a notice of appeal

to the United States Court of Appeals for the Sixth Circuit. ECF No. 100. On November 5, 2020,

the Court of Appeals reversed this Court’s Opinion and Order and held that triable issues of fact

precluded summary judgment on both Plaintiff’s “negligent medical history” and “negligent

positioning” theories. ECF No. 103.

       Shortly after the mandate issued on December 15, 2020, Plaintiff filed a motion for a jury

trial. ECF No. 105. Plaintiff’s motion was granted, and the remaining dates in the case were

rescheduled, with a new motion cutoff of May 4, 2021. ECF No. 109 at PageID.9025. Consistent

with the new schedule, the parties filed numerous motions in limine on May 4, 2021. See ECF

Nos. 111–16. Defendants also filed a second motion for summary judgment, without seeking or

obtaining leave to do so. ECF No. 117. Plaintiff promptly moved to strike Defendants’ Second

Motion for Summary Judgment as filed in violation of the Local Rules. ECF No. 118.




                                               -2-
                                                   II.

        Local Rule 7.1(b)(2) provides, “A party must obtain leave of court to file more than one

motion for summary judgment.” E.D. Mich. L.R. 7.1(b)(2). Local rules have “the force of law.”

Hollingsworth v. Perry, 558 U.S. 183, 191 (2010). “[T]he Court’s inherent power to manage its

docket includes the discretionary power to strike non-compliant documents.” Wicker v. Lawless,

278 F. Supp. 3d 989, 1002 (S.D. Ohio 2017); see also Setzer v. First Choice Lending Servs., LLC,

No. 18-5192, 2018 WL 7500477, at *2 (6th Cir. Sept. 10, 2018) (holding that “district court did

not abuse its discretion” by striking motion filed in violation of local rules).

        Defendants already filed a motion for summary judgment, ECF No. 32, which this Court

granted, ECF No. 91. After summary judgment was reversed on appeal, Defendants filed another

motion for summary judgment without seeking or obtaining leave from this Court. By doing so,

Defendants violated Local Rule 7.1(b)(2)—a rule that goes unaddressed in their new Motion for

Summary Judgment. See ECF No. 117. Defendants have not yet responded to Plaintiff’s Motion

to Strike, but given their clear violation of the Local Rules, there is no reason to delay the resolution

of Plaintiff’s Motion any longer.

                                                  III.

        Accordingly, it is ORDERED that Plaintiff’s Motion to Strike Defendant’s Motion for

Summary Judgment, ECF No, 118, is GRANTED.

        It is further ORDERED that Defendant’s Second Motion for Summary Judgment, ECF

No. 117, is hereby STRUCK for violating Local Rule 7.1(b)(2). Defendants may seek leave to file

another motion for summary judgment.

Dated: May 10, 2021                                             s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge



                                                  -3-
